United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1189
                                   ___________

Faegre & Benson, LLP; Felicia J.         *
Boyd; John Hinderaker,                   *
                                         *
             Plaintiffs - Appellees,     *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
William S. Purdy, sued as William        *
S. Purdy, Sr.,                           * [UNPUBLISHED]
                                         *
             Defendant - Appellant,      *
                                         *
Please Don't Kill Your Baby, a           *
Minnesota Corporation; Does 1-10,        *
                                         *
             Defendants.                 *
                                    ___________

                            Submitted: March 17, 2005
                               Filed: April 4, 2005
                                ___________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      This case is before the court on an interlocutory appeal from a preliminary
injunction. The law firm of Faegre & Benson (Faegre) and two of its partners
brought this action against appellant William S. Purdy under the Anticybersquatting
Consumer Protection Act (ACPA), 15 U.S.C. § 1125(d), the Lanham Act, 15 U.S.C.
§§ 1114(a), 1125(a), the Minnesota Deceptive Trade Practices Act, Minn. Stat. Ann.
§325D.44, and state tort law, seeking injunctive and declaratory relief as well as
damages. Faegre moved for a preliminary injunction, and the district court1 granted
the motion. Its order enjoined the defendants from using domain names identical to
or confusingly similar to Faegre's marks unless the protest or critical commentary
nature of the attached website is apparent from the domain name itself; from using
marks identical to or confusingly similar to Faegre's marks; from displaying any
website whose appearance is identical or confusingly similar to the trade dress of
Faegre's website; and from illegally appropriating Faegre names.

       Purdy appeals, arguing that the injunction is overbroad, that his websites are
noncommercial and the domain names were used to make critical comments about
Faegre, that his use of Faegre's trademarks in domain names was not likely to cause
confusion as to the sponsor of the sites, and that his speech is protected by the First
Amendment. Faegre responds that the district court did not abuse its discretion in
granting the preliminary injunction because Purdy acted in bad faith under the ACPA,
Purdy's use of its trademarks was likely to confuse the public as to the source and
sponsorship of the websites, Purdy is able to express his views using domain names
that do not create confusion with its marks, and the First Amendment does not protect
unauthorized use of trademarks likely to cause confusion. Faegre also contends that
Purdy waived any challenge to the injunction involving Lanham Act and state law
issues because none were mentioned in his appellate brief.

       The standard for deciding whether to grant a preliminary injunction requires
consideration of: (1) the probability of the movant's success on the merits; (2) the
threat of irreparable harm to the movant; (3) the balance between this harm and the
injury that granting the injunction will inflict on other interested parties; and (4)


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.

                                         -2-
whether the issuance of the preliminary injunction is in the public interest. Dataphase
Systems, Inc. v. C L Systems, Inc., 640 F.2d 109, 113 (8th Cir. 1981) (en banc). A
party seeking preliminary injunctive relief need not prove a greater than fifty percent
likelihood of success on the merits if the other factors weigh strongly in the party's
favor, id., but it must at least show there is "fair ground for litigation." See Watkins
Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003). We review the district court's
injunction decision for abuse of discretion. United Indus. Corp. v. Clorox Co., 140
F.3d 1175, 1179 (8th Cir. 1998).

        The parties briefed the issues on appeal and also presented oral argument to the
court, both sides referencing our earlier decision in Coca-Cola v. Purdy, 382 F.3d 774
(8th Cir. 2004), a case with similar but not identical issues. We apply the "pragmatic
approach" adopted in Dataphase, 640 F.2d at 113, to our review at this stage of the
litigation and in the interest of returning the case to the district court without undue
delay. Until now Purdy has proceeded in the district court without an attorney.2 He
has had the benefit of legal counsel on his appeals, however, and this should help
expedite the further development of this case in the district court.

       Based on our review of the record presented in the district court, see Economic
Development Corp. v. Model Cities Agency, 519 F.2d 740, 744 (8th Cir. 1975), the
findings of the district court, and the relevant statutory framework and legal
principles, we conclude that Purdy has not shown that the district court abused its
discretion in issuing the preliminary injunction.



      2
        Operating without the advice of counsel, Purdy filed an appeal of a contempt
order for violating the injunction in this case even though in Coca-Cola we had just
dismissed a similar appeal of his, explaining that an order finding a party in contempt
is not a final appealable order. Although we decline to impose sanctions for the
frivolous filing of his attempted appeal from the contempt order issued by the district
court, Purdy can not expect such forbearance in the future.

                                          -3-
     Accordingly, we affirm and remand for further proceedings. See 8th Cir. R.
47B. Faegre's motion for sanctions is denied.
                     ______________________________




                                      -4-